DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmeri et al., (U.S. Pub. No. 2013/0329115 A1) and in view of Hailey et al., (U.S. Pub. No. 2015/0189158 A1).
	As per claim 1, Palmeri teaches an image redirector assembly for a user device comprising: a redirector housing (figs.1- 2 el. 104; fig. 3-4, 6 and 8-9), the redirector housing is configured to attach to a region on the user device surrounding a camera lens (fig. 1-4, 6 and 8-9); and an optical reflector disposed in the reflector housing, wherein the optical reflector comprises an optical element (fig. 3 el. 106; fig. 8 el. 806; fig. 13; [0019], [0023], [0027], [0033], [0042]), the optical element is configured to selectively deploy from a first position to a second position (fig. 8-9). Although Palmeri discloses to deploy from a first position to a second position, Palmeri does not explicitly disclose to deploy from a first position to a second position to reflect a forward-facing view to a camera lens having a line of sight not perpendicular to the forward-facing view when the user device is tilted. 
	However, Hailey teaches the known concept of the optical element is configured to selectively deploy from a first position to second position to reflect a forward-facing view to a camera lens having a line of sight not perpendicular to the forward-facing view when the user device is tilted (fig. 1A-1B and [0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hailey for the benefit to allow users to safely focus on the users’ device while walking, [0004].
	As per claim 2, Palmeri (modified by Hailey) as a whole teaches everything as claimed above, see claim 1. In addition, Palmeri teaches wherein the optical element is a reflective optical mirror (fig. 4 el. 106 and [0027-0028], [0030], [0031]; “light-redirecting component 106, such as a mirror”). 
As per claim 3, Palmeri (modified by Hailey) as a whole teaches everything as claimed above, see claim 2. In addition, Palmeri teaches wherein when the optical element is deployed to the second position (fig.9 el. 806), the optical mirror is positioned over the camera lens in a folded configuration and redirector surface of the optical mirror faces the camera lens at and angle of between 45 to 135 degrees (fig. 9 el. 806-814, [0034] and claim 8; “the light-redirecting component may lock once a particular angle has been established. Alternatively, a user may be able to easily establish, or re-establish, virtually any angle between zero and ninety degrees”).
As per claim 4, Palmeri (modified by Hailey) teaches everything as claimed above, see claim 2. In addition, Palmeri teaches wherein the optical element unfolds to form a flat configuration that is planar with the redirector housing when the optical element is retracted to the first position (fig. 8-9; the examiner notes that the light-redirecting component has a flat position when returned back to the orientation in fig. 8 from fig. 9).
	As per claim 5, Palmeri teaches wherein the optical element is a prism ([0002], [0019], [0023], [0040-0042]). 
	As per claim 6, Palmeri teaches a method for performing proximity management comprising: attaching an image redirector assembly to a region on a user device surrounding a camera lens, wherein the image redirector assembly includes a redirector housing with an optical reflector (fig. 4 el. 103-106; [0027-0028]); deploying an optical element of the optical reflector from a first position to a second position (fig. 8-9); capturing, by the users device ([0042] and fig. 13 el. 1302), inverted forward-facing images of the reflected forward-facing view ([0042-0043] and fig. 13 el. 1304-1306). Although Palmeri discloses to deploy from a first position to a second position (fig. 8-9), Palmeri does not explicitly deploying an optical element of the optical element of the optical reflector from a first position to a second position to reflect a forward-facing view to a camera lens having a line of sight not perpendicular to the forward-facing view when the user device is tilted; and displaying a video of the captured inverted forward-facing images in a corrected upright orientation for a user to view on the user device.
However, Hailey teaches the known concept of the optical element is configured to selectively deploy from a first position to second position to reflect a forward-facing view to a camera lens having a line of sight not perpendicular to the forward-facing view when the user device is tilted (fig. 1A-1B, [0016]) and displaying a video of the captured inverted forward-facing images in a corrected upright orientation for a user to view on the user device ([0205], [0039] and fig. 7 el. 702-704).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hailey for the benefit to allow users to safely focus on the users’ device while walking, [0004].
	As per claim 7, Palmeri (modified by Hailey) as a whole teaches everything as claimed above, see claim 6. In addition, Palmeri wherein the optical element is a reflective optical mirror (fig. 4 el. 106, [0027-0028], [0030-0031]).
As per claim 8, Palmeri (modified by Hailey) as a whole teaches everything as claimed above, see claim 7. In addition, Palmeri teaches configuring the optical mirror in a folded configuration when deployed to the second position (fig. 9 el. 806), wherein the deployed optical mirror is positioned over the camera lens at an angle of between 45 to 135 degrees (fig. 9 el. 806-814, [0034] and claim 8; “the light-redirecting component may lock once a particular angle has been established. Alternatively, a user may be able to easily establish, or re-establish, virtually any angle between zero and ninety degrees”).
As per claim 9, Palmeri (modified by Hailey) as a whole teaches everything as claimed above, see claim 7. In addition, Palmeri teaches retracting the optical mirror to the first position in a flat configuration that is planar with the redirector housing when the optical mirror is retracted to the first position (fig. 8-9; the examiner notes that the light-redirecting component has a flat position when returned back to the orientation in fig. 8 from fig. 9).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmeri et al., (U.S. Pub. 2013/0329115 A1) in view of Hailey et al., (U.S. Pub. No. 2015/04189158 A1) and further in view of Hartwell et al., (U.S. Pub. No. 2017/0289488 A1).

As per claim 10, Palmeri (modified by Hailey) as a whole teaches everything as claimed above, see claim 6. Palmeri does not explicitly disclose receiving input from different data sources, wherein the input includes the forward facing images captured by the user device; processing the input, wherein the processing the input comprises identifying relevant data correlated to user surroundings, and computing user proximity information; and sending warnings to the user device based on results generated from processing the input.
However, Hailey teaches receiving input from different data sources (fig. 4-6), wherein the input includes the forward facing images captured by the user device (fig. 4-6); processing the input, wherein processing the input comprises identifying relevant data correlated to user surroundings ([0026]) and sending warning to the user device based on results generated from processing the input ([0026])). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hailey for the benefit to allow users to safely focus on the users’ device while walking, [0004].
Although Palmeri (modified by Hailey) discloses identifying relevant data correlated t the user surroundings (Hailey, [0026]), Palmeri (modified by Hailey does not explicitly disclose wherein processing the input comprises computing user proximity information.
However, Hartwell teaches processing the input, wherein processing the input comprises computing user proximity information (claim 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hartwell with Palmeri (modified by Hailey) for the benefit to improve the safety and awareness of a user to their environmental surroundings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/
             Primary Examiner, Art Unit 2486